******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MARGARET PROFETTO v. CURTIS W. LOMBARDI
              (AC 37756)
              Gruendel, Alvord and Prescott, Js.*
      Argued February 17—officially released April 19, 2016

(Appeal from Superior Court, judicial district of New
   Britain, Hon. Lois Tanzer, judge trial referee.)
  Curtis W. Lombardi, self-represented, the appel-
lant (defendant).
  Irving H. Perlmutter, with whom, on the brief, was
Andrew M. Ullman, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The defendant, Curtis W. Lombardi,
appeals from the trial court’s judgment of foreclosure
by sale of a judgment lien that had been placed on the
defendant’s residential property by the plaintiff, Marga-
ret Profetto.1 The purpose of the judgment lien was to
secure the order of the court, Burke, J., contained in
the parties’ dissolution judgment, that required the
defendant to pay the plaintiff $72,172.31 plus interest
at the rate of 6 percent from the date of that judgment.
On appeal, the defendant claims that the court should
have concluded that the foreclosure of a judgment lien
was ‘‘not the appropriate vehicle to enforce a family
support judgment’’ in a dissolution action. We affirm
the judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. The court dissolved the parties’
three year marriage on October 4, 2013. In the judgment
of dissolution, the court concluded that an award of
alimony to either party was not appropriate due to the
relatively short duration of the marriage. There were
no children issue of the marriage. The court entered
orders with respect to, inter alia, the parties’ personal
property and their responsibility for existing debts. The
court also entered the following order regarding the
defendant’s obligation to repay the plaintiff for certain
loans she had made to him during the marriage, as
evidenced by promissory notes: ‘‘[T]he [defendant] shall
transfer to the [plaintiff] the amount of $72,172.31 with
postjudgment interest of six (6%) percent accruing as
of the date of this judgment . . . .’’
   On October 23, 2013, to secure the payment of that
judgment, the plaintiff filed in the land records a certifi-
cate of judgment lien against the defendant’s real prop-
erty located at 106 Treble Road in Bristol.2 The property
is the defendant’s residence. Because the judgment had
not been paid in whole or in part, the plaintiff com-
menced the present foreclosure action on December 5,
2013. Although the defendant did not file a motion to
dismiss the action, the court, Hon. Lois Tanzer, judge
trial referee, acknowledged and addressed his challenge
to the court’s jurisdiction over the foreclosure action
in a memorandum of decision issued on February 18,
2015. The defendant had claimed that the foreclosure of
a judgment lien was permitted for ‘‘money judgments’’
only, and that the court’s order in the dissolution judg-
ment was not a ‘‘money judgment.’’3 The court deter-
mined that the order at issue was not alimony or any
other type of ‘‘family support judgment,’’4 but, rather,
was a judgment for a sum certain5 with interest and
therefore a ‘‘money judgment.’’ Accordingly, the court
concluded that the judgment could be enforced by the
foreclosure of a judgment lien pursuant to General Stat-
utes § 52-350f,6 that the court had subject matter juris-
diction over the parties’ controversy, and that the trial
was to continue as scheduled. Following a two day trial,
the court rendered judgment in favor of the plaintiff on
March 5, 2015, and ordered a foreclosure by sale of the
judgment lien. This appeal followed.
  The sole issue in this appeal is whether the court’s
order in the dissolution judgment that required the
defendant to pay the plaintiff $72,172.31 plus interest
was a money judgment subject to enforcement by the
foreclosure of a judgment lien, or a family support judg-
ment that was not subject to enforcement pursuant to
the postjudgment procedures detailed in chapter 906
of the General Statutes. The trial court concluded that
the order requiring the repayment of $72,172.31 plus
interest, which was a debt that arose from loans made
between the parties during the marriage, was a money
judgment and not a family support judgment. We agree.
  The defendant’s claim on appeal is a question of sub-
ject matter jurisdiction that raises a matter of statutory
interpretation. See LoRicco Towers Condominium
Assn. v. Patani, 90 Conn. App. 43, 48–49, 876 A.2d 1211,
cert. denied, 276 Conn. 925, 888 A.3d 93 (2005). ‘‘Issues
of statutory construction raise questions of law, over
which we exercise plenary review. . . . The process
of statutory interpretation involves the determination
of the meaning of the statutory language as applied to
the facts of the case, including the question of whether
the language does so apply.’’ (Internal quotation marks
omitted.) Felician Sisters of St. Francis of Connecticut,
Inc. v. Historic District Commission, 284 Conn. 838,
847, 937 A.2d 39 (2008).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to con-
sider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered.’’ (Internal
quotation marks omitted.) Alvord Investment, LLC v.
Zoning Board of Appeals, 282 Conn. 393, 401–402, 920
A.2d 1000 (2007). ‘‘The test to determine ambiguity is
whether the statute, when read in context, is susceptible
to more than one reasonable interpretation.’’ (Internal
quotation marks omitted.) Alexson v. Foss, 276 Conn.
599, 605, 887 A.2d 872 (2006).
   In the present case, the judgment of dissolution con-
tained no orders for alimony or child support. A money
judgment may be enforced by postjudgment proce-
dures, including the foreclosure of a judgment lien.
See General Statutes §§ 52-350f and 52-380a. A money
judgment is defined as an order for the payment of a
sum of money, but expressly excludes a family support
judgment. See General Statutes § 52-350a (13). A family
support judgment is an order for payment of a legal
obligation for support or alimony to a spouse or former
spouse or child. See General Statutes § 52-350a (7). The
relevant statutes are clear and unambiguous, and the
court’s order for the defendant to repay a loan made
by the plaintiff to the defendant during the marriage
falls squarely within the definition of a money judgment
and outside the definition of a family support judgment.7
   The plaintiff is not constrained, as argued by the
defendant, to seek enforcement of the court’s order in
this case through postjudgment motions filed in the
parties’ dissolution action. The fact that a court’s ruling
is issued during the course of a dissolution proceeding
does not automatically make such a ruling a family
support judgment. In Niles v. Niles, 15 Conn. App. 718,
719, 546 A.2d 329 (1988), the parties argued as to
whether postjudgment interest could be awarded on
the proceeds from the sale of the marital residence.
The plaintiff claimed that those proceeds ‘‘derived from
a family judgment’’ and, therefore, were not subject
to postjudgment procedures. (Internal quotation marks
omitted.) Id., 720. The defendant claimed that the order
constituted a money judgment. This court held: ‘‘It is
apparent that an order for the payment of money from
the sale of real estate constitutes a ‘money judgment’
and not a ‘family support judgment,’ as those terms are
defined, despite the judgment’s origin in an action on
the family docket. One party cannot, at its whim,
deprive another of monies due and owing simply by
changing the characterization of the obligation owed.
While similarities exist between support payments and
property settlements, we recognize that each serves a
distinct purpose. Support, which is generally modifi-
able, often serves to satisfy an ongoing obligation,
whereas a property settlement constitutes a final resolu-
tion of a dispute, and as such, warrants the penalty of
interest when satisfaction is not obtained. We therefore
conclude that the trial court properly ordered that post-
judgment interest be paid.’’ Id., 720–21.
  Accordingly, for all of the foregoing reasons, we con-
clude that the trial court properly determined that it
had jurisdiction over the present action to foreclose a
judgment lien.
  The judgment is affirmed and the case is remanded
for the purpose of setting a new sale date.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The plaintiff was formerly known as Margaret P. Lombardi.
   2
     General Statutes § 52-380a provides in relevant part: ‘‘(a) A judgment
lien, securing the unpaid amount of any money judgment, including interest
and costs, may be placed on any real property by recording, in the town
clerk’s office in the town where the real property lies, a judgment lien
certificate . . . .
   ‘‘(c) A judgment lien on real property may be foreclosed or redeemed in
the same manner as mortgages on the same property. . . .’’
   3
     General Statutes § 52-350a (13), which is in chapter 906 titled ‘‘Postjudg-
ment Procedures,’’ defines a money judgment in relevant part as ‘‘a judgment,
order or decree of the court calling in whole or in part for the payment of
a sum of money, other than a family support judgment. . . .’’
   4
     General Statutes § 52-350a (7) defines a family support judgment as ‘‘a
judgment, order or decree of the Superior Court or a family support magis-
trate for payment of a legal obligation for support or alimony to a spouse,
former spouse or child and includes any such order for periodic payments
whether issued pendente lite or otherwise.’’
   5
     A ‘‘money judgment’’ for chapter 906 purposes must be a sum certain.
See Kupersmith v. Kupersmith, 146 Conn. App. 79, 92 n.9, 78 A.3d 860 (2013).
   6
     General Statutes § 52-350f provides: ‘‘A money judgment may be enforced
against any property of the judgment debtor unless the property is exempt
from application to the satisfaction of the judgment under section 52-352a,
52-352b, 52-352d or 52-361a or any other provision of the general statutes
or federal law. The money judgment may be enforced, by execution or by
foreclosure of a real property lien, to the amount of the money judgment
with (1) all statutory costs and fees as provided by the general statutes, (2)
interest as provided by chapter 673 on the money judgment and on the costs
incurred in obtaining the judgment, and (3) any attorney’s fees allowed
pursuant to section 52-400c.’’
   7
     The defendant relies on two cases to support his argument that a proceed-
ing to foreclose a judgment lien is not available to enforce an order contained
in a judgment of dissolution. The first case he cites is Scott v. Scott, Superior
Court, judicial district of New London, Docket No. FA-09-4111226-S (May
7, 2014) (58 Conn. L. Rptr. 172). This court is not bound by the holdings in
Superior Court decisions, and, moreover, we do not find that case persuasive.
   The second case cited by the defendant is Kupersmith v. Kupersmith,
146 Conn. App. 79, 78 A.3d 860 (2013). Kupersmith is not applicable to the
facts of this case. In Kupersmith, this court held that a writ of execution
was a permissible postjudgment procedure to enforce the monetary terms
of a postdissolution stipulation pertaining to a child support arrearage. Id.,
86. The defendant claims that Kupersmith limits such remedies to child
support arrearages only. We did not limit our holding as argued by the
defendant, and, furthermore, we allowed the enforcement through chapter
906 postjudgment procedures even though the court-approved stipulation
was a family support judgment for a sum certain rather than a money
judgment. Id., 92.